Citation Nr: 1126230	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-35 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left wrist disability as the result of treatment performed at a VA facility, claimed as having been performed in 1996.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in March 2010.  A transcript of the hearing is associated with the claims file.

In May 2010, and again in January 2011, the Board remanded this case for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims benefits under the provisions of 38 U.S.C.A. § 1151 for disability associated with an injection he received at a VA facility in 1996.  In the January 2011 remand, the Board noted that VA treatment records from October 1997 refer to left wrist pain status post cortisone shot with an increase in pain.  As an increase in pain following the cortisone injection was described, the Board determined that a medical opinion was necessary to determine whether this increase in pain evinced additional disability, including aggravation of existing left wrist disability, and, if so, whether it was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in administering the cortisone injection, or an event not reasonably foreseeable.  Any opinion was to be supported by an adequate rationale, based on medical principles and evidence in the claims file.  If the assigned examiner could not provide an opinion without resorting to mere speculation, he or she was to make such a finding, and provide a detailed rationale for the non-opinion.

In April 2011, a VA examiner reviewed the claims file and examined the Veteran.  Following such examination, the examiner stated that, based on his review of the records, the Veteran had moderate to severe degenerative disease involving the left wrist, and that the etiology of his increased left wrist pain was multifactorial and included his previous occupation, and progressive worsening of inflammatory or degenerative arthritis.  The examiner stated that, therefore, the increased left wrist pain at issue could not be solely attributed to the single cortisone injection given by the VA provider, without resort to mere speculation.  The examiner further stated that, additionally, he was unable to comment as to whether the cortisone shot in question resulted in aggravation of the Veteran's existing left wrist disability, without resorting to speculation; however, the examiner provided no rationale for this opinion. 

A remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders, and imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because VA's noncompliance with the Board's January 2011 remand is prejudicial to the Veteran, this case must be remanded for an adequate VA opinion.

Furthermore, the Board notes that mere statements that an opinion cannot be offered without resorting to speculation have been held to be inadequate in the absence of reasons and bases as to why such an opinion cannot be offered without speculation.  They are essentially considered to be "non responsive" to the request for an opinion without explanation.  See Barr v. Nicholson, 12 Vet. App. 303 (2007).

Therefore, the RO should forward the claims file to the examiner who provided the April 2011 VA examination for an addendum opinion with a complete, clearly-stated rationale to again determine (1) whether the October 1997 cortisone shot resulted in additional left wrist disability; (2) whether any such additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in administering the cortisone injection; (3) whether any such additional disability was caused by an event not reasonably foreseeable (i.e., whether the additional disability was an event that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided).  If the examiner cannot provide any opinion without resorting to mere speculation, he or she should make such a finding and provide a detailed rationale for the non-opinion.  The RO should only arrange for further examination of the Veteran if the April 2011 VA examiner is unavailable, or if further examination of the Veteran is deemed necessary.

Additionally, after the matter on appeal had most recently been certified to the Board, additional medical evidence was received.  Such evidence must be referred to the RO for initial review.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Please undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's claimed left wrist disability.

2.  After obtaining any additional records to the extent possible, the Veteran's entire claims file should be forwarded to the April 2011 VA examiner for an addendum opinion.  If the April 2011 VA examiner is no longer available, then forward the claims folder to another equally qualified VA examiner.  The claims file should be made available to the examiner, and the examiner must indicate that the claims file was reviewed.  The Veteran should be scheduled for an examination only if it is deemed necessary to formulate the requested opinions. 

After reviewing the claims file and the completion of any examination that may be deemed necessary, the examiner should address the following questions:

a. Is it is at least as likely as not (i.e., is there a 50 percent or greater probability) that the October 1997 cortisone shot resulted in additional left wrist disability, including a permanent aggravation of any previously existing left wrist disability?  In answering this question, the examiner should specifically discuss the VA treatment records from October 1997, which refer to left wrist pain status post cortisone shot with an increase in pain.  

b. If it is determined that the October 2007 cortisone shot resulted in additional left wrist disability, is it at least as likely as not that the proximate cause of any such additional left wrist disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in administering the cortisone injection or any other VA treatment?

c. Alternately, was the proximate cause of any such additional left wrist disability from the October 1997 cortisone shot an event not reasonably foreseeable?  In other words, was any such additional disability an event that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided?

Any opinion should be supported by an adequate rationale based on medical principles and evidence in the claims file.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should make such a finding, and must provide a detailed rationale for the non-opinion.

3.  After the above development is completed, review the entire record, to specifically include all evidence added to the claims file since the most recent supplemental statement of the case, and then readjudicate the claim on appeal.  If the benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case, with an appropriate period for response, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

